DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 23, 33, and 34 recite acquiring coded communication data based on morpheme analysis of text data included in each piece of the communication data, the coded communication data including the communication data and scores each indicating how highly or lowly a different one of pieces of the communication data is related to the predetermined event.  The full breadth of this is not disclosed.  As disclosed, scores are produced for communication data by performing dictionary analysis on the result 
Claims 23, 33, and 34 recite adding scores to respective pieces of other communication data which are transmitted and received between the plurality of main terminals based on text data included in each piece of the coded communication data and in each piece of the other communication data, each of the scores indicating how highly or lowly a different one of the pieces of the other communication data is related to the predetermined event.  This is not disclosed.
The disclosure cited by Applicant as support for this limitation is “Then, the evaluation unit 16 executes the processing with automatic coding on all pieces of communication data analyzed by the analysis unit 12 or all pieces of communication data analyzed by the analysis unit 12 as including text data related to the predetermined event, by using the communication data to which the information for associating the relationship with the predetermined event is attached as the code,” Specification [0038], and “Firstly, the evaluation unit 16 can have a dictionary that: associates a plurality of word combinations related to the predetermined event with scores indicating how highly or lowly they are related to the predetermined event; and stores them. Then, the evaluation unit 16 analyzes text data in the communication data on the basis of morpheme analysis and judges whether the plurality of word combinations stored in the relevant dictionary are included in selected communication data or not,” Specification [0041].
“[U]sing the communication data to which the information for associating the relationship with the predetermined event is attached as the code” is not sufficient disclosure for the claim language of “text data included in each piece of the coded communication data and in each piece of the other communication data.”

Conclusion
The prior art does not teach scoring a first set of communication data using a dictionary related to a predetermined event, the scores each indicating how highly or lowly each respective pieces of the communication data is related to the predetermined event, and scoring a second set of communication data based on text data included in each piece of the first set of communication data and in each piece of the second set of communication data.  This two-phase scoring allows for discovery of additional terms that indicate relevance to the predetermined event that are not contained in the dictionary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159